ee - department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date org - name of organization uil certified mail - returned receipt last date for filing a petition with the tax_court dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective october 20ww our adverse determination was made for the following reasons your section articles regulation sec_1_501_c_3_-1 you are not organized exclusively for an exempt_purpose as required by treasury of organization do not limit the purpose of your organization to one or more exempt purposes you have not been operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 and sec_1_501_c_3_-1 you have not demonstrated that you primarily engage in activities which accomplish one or more of such exempt purposes sec_1_501_c_3_-1 furthermore you have failed to timely file annual returns as required by sec_6033 of the internal_revenue_code c specified required section by as in contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the fiscal_year ending september 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code commerce street dallas tx oe if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramitez director eo examinations commerce street dallas tx department of the treasury internal_revenue_service washington dc date tax_exempt_and_government_entities_division org certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely wlorahas a kamuasy marsha a ramirez director eo examinations enclosures publication publication report of examination form_4621 form 886-a form_6018 form 886-a rev date explanation of items schedule number or exhibit name of taxpayer so tax identification_number a year period ended date of report org r ein 20xx 20yy aad legend org - name of organization city - name of city members - name of group xyz - state tuv -- district ein - tin officer1l - chairmen of board officer2 - executive director officer3 - chief financial officer issue whether org is operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code when it fails to provide records to substantiate that it is engaged primarily in activities that accomplish an exempt_purpose this section intentionally left blank form ‘ice form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended date of report ewe facts ein 20xx 20yy mm dd yy an audit of org hereinafter org was conducted for the tax_year ending september 20xx and september 20yy a copy of org’ articles of incorporation obtained from the government of xyz department of consumer and regulatory affairs corporations division shows that it was filed with the government of xyz’s recorder of deeds corporate_division on june 19aa under the non-profit corporation act the articles state that it is to serve senior citizens person sec_55 years and older in all areas of metropolitan city who are a physically disabled b homebound and c transportation problems it will provide these individuals with counseling and social work services to assist in preventing institutionalization assist in grocery shopping act as a proxy to obtain food stamp assistance pick-up and deliver prescription medication to sick clients assist with applying for medicaid public assistance and veterans’ benefits and to provide emergency assistance when needed the articles also contain a statement prohibiting certain activities as required by statutes a dissolution clause identifying the initial two classes of membership and _ number of directors of org as three who are to serve until their successors are elected no amendments to these filed articles of incorporation has been evidenced setting the a copy of org’ bylaws do not indicate the date they were adopted lacked page numbers and appears to be missing at least one page the statement of purpose in article of the by-laws states that its primary objective shall be to assist and support senior citizens in the areas of social and physical services utilizing resources from federal and local_government private industry and philanthropic agencies by developing programs that answer the needs of the elderly article of the by-laws states the board_of directors shall manage the affairs of org the number of board members is indicated to be eleven and shall serve for a term of one year and are permitted to succeed themselves while it is not required that a director be a resident community of tuv of xyz the majority of the directors shall be residents of the the board shail establish all policies and control all affairs and property of org they shall have the authority to hire the executive director only the executive director will be a member of the board_of directors and serve as liaison between the staff and the board the executive director's responsibilities shall include the management of personnel administrative policies and financial matters in compliance with the directives of the board form 886-a department of the treasury - interna revenue service page form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended date of report r org ein 20xx 20yy mm dd aes ad a simple majority of board members shall constitute a quorum to conduct meetings and approval by a majority of the members present shall qualify as an act of the board the executive committee will include the chairman of the board vice-president secretary and treasurer the board may also elect or appoint other official positions it deems necessary no amendments to the by-laws have been evidenced minutes of meetings were requested with form_4564 information_document_request idr numbered org-003 dated march 20zz org failed to respond to this request a second request was made with idr numbered org-004 dated july 20zz org’ response to this request was that it lacked any of the items being requested application_for recognition of tax exempt status org’ form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code application was unable to be located by the service’s records unit staff the service requested a copy of org’ exemption_letter in both idr and org’ response indicated that it lacked any of the items being requested the documents that were retrieved from the service’s records unit are limited to org’ correspondence regarding its sources of financial support submitted at the conclusion of its advance_ruling period this includes a form_8734 support schedule for advance_ruling period and org’ statement that it did not have any records from the year look-back period because they were either destroyed by a fire or stolen in a robbery however all of its income was derived exclusively from governmental grants based upon this information_letter final_determination of foundation status dated date was issued classifying it as an organization which was not a private_foundation because it was of the type described in internal_revenue_code irc sec_509 and sec_170 form_990 filing compliance the service's records as of the date of this report show that org has not filed a form_990 return of organization exempt from income_tax for each of the fiscal years ended september 20xx september 20yy september 20ww or september 20vv the service requested on february 20zz with form_4564 information_document_request idr numbered org-001 that each of these returns be filed immediately with the examining revenue_agent by 20zz the request included internal_revenue_code irc citations setting forth org’ requirement to file returns and advised of the applicable penalties for the failure to comply with the request although the certified mail receipt was returned acknowledging that the notification was received org failed to submit completed returns form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer r org explanation of items schedule number or exhibit tax identification_number year period ended date of report ein 20xx 20yy m midd yy after org’ failure_to_file the overdue form_990 returns a letter was sent on march 202z to mr officer1 the chairman of the board_of directors informing him of the problem and requesting that he intercede to resolve it that the returns would be filed with-in days the returns have yet to be submitted he responded with a telephone call and promised a second request was made in idr numbered org-004 issued july 20zz org failed to respond as of the date of this report org has not submitted any of the requested form_990 returns nor has it filed a return for fiscal_year ended september 202zz other tax form filing compliance org has also ceased filing form_941 employer’s quarterly federal tax_return the last period for which it filed this employment_tax form was for the quarter ending december 20xx it has not filed a quarterly report for any subsequent period however it did submit w-2 wage and tax statements reporting the wages paid to employees during 20yy and 20ww also org has failed to file its annual reports with the government of xyz’s department of consumer and regulatory affairs office cityra which has resulted in org’ registration to do business in the city to be revoked activities org was notified by letter notification of examination dated february 20zz that a revenue_agent would be at their business location on wednesday february 20zz pincite am this letter instructs the recipient to contact the examining employee with any questions or to reschedule the assigned appointment while org did send a fax to request that the appointment be rescheduled it was sent after the close of business on tuesday february 20zz upon arrival at org’ facility the examiner was informed that the executive director ms officer2 was not in nor was she expected until later that afternoon the acting site manager made several unsuccessful attempts to contact officer2 at both her residence and mobile phone numbers while waiting the examiner noted that there were about senior citizens in attendance the facility is located in an end unit of a cluster of six commercial use store fronts and is across the street from a community shopping center org’ space is comprised of a large community room with folding tables and chairs a backroom which appeared to be a kitchen facility a walled in corner used as an office at the entrance sat an individual who performed duties of a receptionist by greeting entering patrons answering the phone accepting the mail etc form 886-a department of the treasury - internal_revenue_service page schedule number or exhibit form 886-a explanation of items rev date name of taxpayer tax identification_number year period ‘ended date of report org ein 20xx 20yy mm dd ad yy during the short time the members who were assumed to be clients were observed they were merely sitting at various tables drinking coffee tea and socializing and did not appear to be engaged in any specific group activity officer2 made contact later that day to explain that she does not have the records but the chief financial officer mr officer3 is in possession of them i clarified that officer3 is merely a contractor in org’ employ and as such a form_2848 power_of_attorney and declaration of representative would be required officer3 was contacted after a properly completed f-2848 was received although officer3 made assurances on several occasions that he would be able to provide copies of the requested records he always needed to cancel each scheduled appointment and therefore never submitted any records officer3 is an un-enrolled preparer as such he may only represent a taxpayer in matters before the service involving returns he prepared since returns were never filed he is ineligible to represent org org was notified by certified mail on october 20zz of the decision to no longer recognize officer3 as their representative summonses were issued on april 20zz to obtain org’ banking records an analysis of the items deposited into the accounts during fye sept 20xx indicates that revenues were derived primarily from the following activities activity fy sept 20xx re nt of total es revenue travel services day care services meal services unidentified total deposits yee en erat eee me eee org annually entered into contracts with the city department on aging to provide meals daycare medical and transportation services to residents of ward years of age or older the recorded deposits show that dollar_figure dept on aging and that medicaid paid out dollar_figure any designation to identify a specific activity or reason for the payment who were was received from the city however these deposits did not have information was not obtained to perform a detailed analysis to determine the nature of org’ expenditures form 886-a department of the treasury - internal_revenue_service page form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended date of report org law ein 20xx _09 20yy mm dd sea sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the term charitable includes relief of the poor and distressed income_tax regs sec_1_501_c_3_-1 sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it exempt is not if an sec_1 c -1 c of the regulations provides that an organization will regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test u s 326_us_279 better business bureau of city d c v be in better business bureau of city d c inc v united_states supra the court found that the organization had an underlying commercial motive that distinguished its educational program from that carried out by a university form 886-a department of the treasury - interna revenue service page form 886-a rev date explanation of items name of taxpayer tax identification_number org ein schedule number or exhibit year period ended date of report 20xx 20yy mm dd bint is not organized or operated for the benefit of private interests such as designated an organization must establish that it serves a public rather than a private interest and that it individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c - d ii insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 prohibited private interests include those of unrelated third parties as well as counseling of the individual has in a number of instances been held to be a tax-exempt charitable activity revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at a nominal charge revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_78_99 1978_1_cb_152 free individual and group counseling of widows overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public providing services that address the special needs of senior citizens have been held to qualify as an exempt activity revrul_75_198 1975_1_cb_157 facility for specialized recreation for a particular community’s senior citizens revrul_77_246 1977_2_cb_190 low cost bus transportation for senior citizens and handicapped revrul_81_61 1981_1_cb_355 senior citizens’ center operation of a beauty shop and barber shop revrul_59_95 1959_1_cb_627 held that an organization’s failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of its exempt status on the grounds that the organization has not established that it conditions required for the continuation of an exempt status is observing the form 886-a department of the treasury - internal_revenue_service page form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended date of report ein 20xx 20yy mm dd yy org discussion and analysis a determination of an organization’s exempt status as an organization described in sec_501 is based on both its stated exempt purposes and its methods of operating to accomplish its purposes these are both factual determinations the burden of demonstrating its continued entitlement to recognition under sec_501 lies with org the first requirement of sec_1 c -1 a is the organizational_test although org did not directly provide a copy of its articles of incorporation two versions were obtained one was a copy originally document filed with the government cityra in 19aa city records do not contain any amendments having been adopted by org this document meets the organizational_test in limiting org’ activities to those permitted by sec_501 c of xyz’s department of consumer and regulatory affairs the other version while undated does have a date stamp of october 20tt the day it was faxed to the recipient the organization’s legal name on this document is different from that of the original document the name is org incorporated article three of this document states the org inc ’s purposes are to promote the general interest and welfare of the aged and to give emphasis to those activities which improve the quality of life of the aged in section of this article org adds that it shall promote the business_interest of the senior organizations and all other businesses not inconsistent with law both of these stated purposes are too broad and fail to limit org’ activities to exempt purposes thus this version would not satisfy the organizational_test org did not make any statement to clarify when this alternate version was adopted however this document has been used by org on several occasions the first use was when it registered with the organization doing business in the state on april 20rr and again on august 20yy when it revived its registration which had been forfeited as a result of its failure_to_file an annual property_tax return for 20tt the second use was to obtain a bank loan in october of 20tt department of assessments and taxation as a foreign in light of the continuous use of this document it can only be determined that org has not been properly organized for c purposes since at least apri 20rr the second requirement of sec_1 c -1 a is the operational_test purpose rather than for the benefit of private interests an organization must establish that it operates for a qualified public org failed to provide any documents to establish that it was operating in furtherance of any exempt_purpose however through the use of summonses and third party contacts form 886-a department of the treasury - internal_revenue_service page form 886-a rev date explanation of items schedule number or exhibit name of taxpayer tax identification_number year period ended date of report org ein 20xx 20yy mm dd m dd yy information about org’ activities were developed sufficiently to show that its purposes are not exclusively charitable org on both its website and other public documents states that it provides extensive services to senior citizens located in ward center medical screenings nutrition counseling and assistance with applying for benefits from social service agencies org did not provide any information or other documents to establish that its services were limited to the specific demographic population such as meal deliveries an adult daycare the city department on aging has raised concerns over org program operations it made allegations that org was ordering extra meals and selling them to member of the general_public who were unqualified for program participation qualified individuals free of charge it was org practice to ask members in attendance at the center to pay dollar_figure and they were then given a ticket to submit in exchange for their meal meals were only given to individuals with a ticket delivered to their residence officer2 would provide a monthly statement assessing this charge this practice created a dispute as to whether the dollar_figure meal charge imposed by org on members is a required_payment or a voluntary donation in a survey of meal recipients most believed that the charge was a fee that if unpaid a meal would not be provided for those clients whose meals were meals were to be provided to the summonsed bank records show that org received over dollar_figure 20xx from the government program for these services however this claim has been challenged by city’s office of the attorney_general in a lawsuit it filed against org seeking the repayment of dollar_figure dollar_figure establish that the funds were spent for authorized purposes it was paid because org is unable to provide adequate documentation to of xyz department on aging and the medicaid in payments during fy of the the bank records also indicate that org was leasing out its fleet of vehicles as a chartered transportation business and for travel tour excursions org did not provide any documents or information to show that such rentals were limited to periods that the vehicles were not needed or used to perform other senior services activity was in furtherance of an exempt_purpose nor to show that such while there have been numerous revenue rulings which have determined that providing either counseling services or services that meet the special needs of senior citizens may qualify for exemption org has failed to present any validation to support any claim that qualified_services have been provided qualified recipients form 886-a department of the treasury - internal_revenue_service page form 886-a rev date name of taxpayer explanation of items schedule number or exhibit tax identification_number year period ended date of report org ein 20xx 20yy mm dd ame taxpayer’s position org’ executive director officer2 disagrees that revocation is appropriate she feels that the organization provides important and necessary services to a segment of society that is located in an underserved neighborhood of xyz that results in their dire need of help without org’ services many members will be unable to get nutritious meals medical services mental health counseling or social work assistance in navigating the complex procedures to obtain such benefits rebuttal the service’s proposal for revocation is based entirely upon the actions and inaction of org’ leadership to establish both policies and procedures that fulfill its stated purposes while being compliant with all laws and regulations in connection with its chosen activities org’ lack of supporting records fails any method of testing that it is operating for the good of its community conclusion as a result of org’ inability to substantiate in any material way that it is both organized and operated exclusively for charitable and educational_purposes within the purview of sec_501 its exemption status shall be revoked as of october 20tt the first day of the period under examination form 886-a department of the treasury - internal_revenue_service page
